Case 8:20-cv-00010-TPB-SPF Document 10 Filed 04/23/20 Page 1 of 2 PageID 69



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JERLARD D. REMBERT,

      Plaintiff,

v.                                                      Case No. 8:20-cv-10-T-60SPF

PINELLAS COUNTY FLORIDA,

      Defendant.
                                        /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of Sean P.

Flynn, United States Magistrate Judge, entered on January 3, 2020. (Doc. 6).

Judge Flynn recommends that the Court: (1) deny Plaintiff’s motion for leave to

proceed in forma pauperis, (2) dismiss Plaintiff’s complaint, and (3) direct the Clerk

to terminate all pending motions. Plaintiff filed an objection to the report and

recommendation on January 13, 2020. (Doc. 7). Upon review of the report and

recommendation, objection, court file, and record, the Court finds as follows:

      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A).

The Act further vests magistrate judges with authority to submit proposed findings

of fact and recommendations for disposition by an Article III judge. 28 U.S.C. §

636(b)(1)(B). After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate


                                      Page 1 of 2
Case 8:20-cv-00010-TPB-SPF Document 10 Filed 04/23/20 Page 2 of 2 PageID 70



judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).

      After careful consideration of the record, including Judge Flynn’s report and

recommendation, the Court overrules Plaintiff’s objections and adopts the report

and recommendation. The Court agrees with Judge Flynn’s well-reasoned findings

and conclusions, including that Plaintiff’s claims are barred. Consequently,

Plaintiff’s in forma pauperis motion is denied, and this action is dismissed.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

   (1) Judge Flynn’s report and recommendation (Doc. 6) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

   (2) Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is DENIED.

   (3) Plaintiff’s complaint (Doc. 1) is DISMISSED without leave to amend.

   (4) The Clerk is directed to terminate any pending motions and deadlines, and

      thereafter CLOSE THIS CASE.

      DONE and ORDERED in Chambers in Tampa, Florida, this 23rd day of

April, 2020.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
